By the Court,
Bacon, J.
The decision of the Justice was wrong; the defendant, Greenman, was a ministerial officer merely, and executed the warrants without oppression and in good faith. The warrants were regular on their face, and were issued by an officer who had justification of the subject matter. They were a shield to the constable, and he was not bound to look beyond them for his authority to serve ttíbm. (Warner vs. Shedd, 10 J. R., 138; 12 Ib., 395; Holmes vs. Lancaster; Saracool vs. Boughton, 5 Wend., 170; Coon vs. Congdon, 12 Ib., 496.)
The defendants were cut off from their defence by the decision of the Justice, and for this error the judgment must be reversed.
We would be glad to dismiss tbe subject at this point, but we fear that our duties would not be fully discharged did we not allude to the decision of the Justice, in declaring the Act in question to be unconstitutional!
*294We regret that any magistrate should, in the course of his official duty, presume to do that which the highest judicial tribunals of the land do with great caution, and only after the most mature deliberation.
Says Judge Bonvier, 1 Inst., 47, the Supreme Court of the United States will not declare the law unconstitutional unless the bench is full.
The consideration of all the Judges is deemed necessary. See Mayor of New York vs. Miln (11 Peters, 130.)
So,' too, in the case of Dartmouth College vs. Woodward, 4 Wheaton, 625, Chief Justice Marshall speaks with great modesty and distrust of himself when delivering the settled opinion of the Court, that a law of one of these States is in conflict with the Constitution.
So, too, Judge Bronson speaks with diffidence, and assigns with great care the reasons why the Supreme Court of the State of New York declared an Act of the Legislature to be unconstitutional. (4 Hill R., 148.)
And, lastly, we would call attention to the remarks of Judge Shaw, of Massachusetts, in 16 Pick., 95, Wellington vs. Petitioners, and ask a consideration of the views of that learn ed Jurist, when passing upon the validity of a statute of that State.
We forbear to make further quotations upon this point, and hope the example and precepts of these eminent Judges may not be disregarded: and that, hereafter, no Justice of the Peace, however great his legal learning may be, will presume to sit in judgment and decide upon the Constitutionality of an Act of the Legislature.
The judgment of the Circuit Court is affirmed with costs.
Present, Bacon, Copeland, Green, Martin, J. J.